Citation Nr: 0310361	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-06 924A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel
INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
September to December 1977, and had additional ACDUTRA and 
inactive duty training (INACDUTRA) in the Wisconsin National 
Guard, beginning in 1978.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1999 decision of the RO.  The veteran 
had hearings at the RO, most recently in October 2002 before 
the undersigned Veterans Law Judge (VLJ).

The Board notes the RO recently adjudicated the claim for 
service connection for a low back disability on a de novo 
basis.  However, as explained in more detail below, the Board 
first must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  As 
such, the Board has characterized the appeal as encompassing 
the two separate issues set forth on the title page of this 
decision.

The issue of entitlement to service connection for a low back 
disability is deferred, pending additional action.  See 
38 C.F.R. §§ 20.901(a) and 20.903(a) (2002).


FINDINGS OF FACT

1.  A private physician indicated in March and July 2000 
statements that the veteran's current low back disability is 
as likely as not a residual of an injury that he sustained 
during service while on ACDUTRA.

2.  Those statements containing that private physician's 
medical opinion were not of record at the time of the last 
final denial of the claim for service connection for a low 
back disorder, or even at the time of the last final denial 
of the petition to reopen this claim, and that private 
physician's statements are so significant they must be 
considered in order to fairly decide the merits of this 
claim.
CONCLUSION OF LAW

New and material evidence has been submitted warranting the 
reopening of the claim for service connection for a low back 
disorder.  38 U.S.C.A. §§ 1131, 5107, 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See, too, Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

There are certain exceptions, however, to the applicability 
of the VCAA.  Although recent VCAA regulatory amendments 
changed 38 C.F.R. § 3.156(a) insofar as the definition of 
what constitutes "new" and "material" evidence, this change 
only applies to petitions to reopen that were received on or 
after August 29, 2001.  66 Fed. Reg. 45, 620, 45, 630 (Aug. 
29, 2001).  Here, the veteran filed his petition to reopen 
his claim in June 1999, and it was subject to the RO's 
December 1999 rating decision.  So the new regulation does 
not apply with respect to the definition of what constitutes 
new and material evidence.

As for the remainder of the VCAA requirements pertaining to 
preliminary notification and duty to assist, the Board finds 
that the RO duly apprised the veteran of the reasons for not 
reopening his claim when he was notified of the December 1999 
rating decision. The RO also sent him numerous 
communications, and further discussed these requirements when 
providing him a Statement of the Case (SOC) in February 2000 
and a Supplemental Statement of the Case (SSOC) in August 
2001.

Additionally, the RO's July 1999 letter, initially sent to 
the veteran after the submission of this claim, but prior to 
the passage of the VCAA, nonetheless is an excellent summary 
of what the VCAA requires as far as notice and assistance to 
claimants.  That July 1999 letter specifically informed the 
veteran which records it was his responsibility to obtain, 
and which records VA would get for him.  It also informed him 
what records the RO had, which records it would attempt to 
get and from where, what information he needed to provide so 
that the RO could conduct a successful search, and which 
secondary sources would be sought if the primary search was 
not successful (and who would be responsible for obtaining 
those records).  So the requirements of 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159(b) have been met.  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

The RO also specifically informed the veteran of the evidence 
required that was necessary to substantiate his claim, and 
that he was responsible for submitting it.  The six page 
letter from the RO also indicated he could call if he had any 
additional questions.  And it fully informed him of the 
information and evidence necessary to substantiate his claim, 
outlined the assistance that VA would provide, and informed 
him what evidence he was to submit.  The Board therefore 
concludes that all duties to notify and assist have been 
satisfied.  He also will not be prejudiced by the 
Board considering his claim in light of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



II. New and Material Evidence

The RO initially denied the veteran's original claim for 
service connection for a back condition in March 1983.  
Although the veteran has submitted additional petitions to 
reopen his claim since that time, both the RO and the Board 
(most recently in an April 1997 Board decision), subsequently 
found that new and material evidence had not been presented 
sufficient to reopen the claim.  Thus, to reopen his claim 
the veteran must present evidence that is both new and 
material.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 3.156, 
20.1100-06.

Although, during the current appeal, the RO ultimately 
reopened the veteran's claim, the Board, itself, still must 
determine whether new and material evidence has been 
submitted because it affects the Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo.  
Compare 38 U.S.C.A. §§ 7105(c) and 5108 with Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new 
and material, is neither required nor permitted. 

Evidence is new and material if it was not previously 
submitted and bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the Board determines that the claimant has produced new 
and material evidence, the claim must be reopened.  VA must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist-VCAA included, 
has been fulfilled.  

The veteran alleges that he had two back injuries during 
active service-the first in late 1977 while on ACDUTRA when 
he lost his grip and fell or slid down a telephone-type pole.  
He also says that he sustained a second low back injury in 
early 1978, also while on ACDUTRA, when he fell while skiing 
on a drill weekend.  And although the first injury may have 
resolved without any residuals, he believes the second injury 
either aggravated a latent back condition or was the initial 
injury responsible for his recurrent back strain that is 
still manifested even today.  

Since service, the veteran has sustained multiple additional 
intercurrent injuries to his low back.  Records show he 
suffered work-related injuries where he was seen by a 
physician, and that he also had an intervening motor vehicle 
accident (MVA).

In March 2000, the veteran submitted a letter from his 
private physician to show that his back problems, both 
immediately subsequent to service and currently, are a result 
of his skiing injury during service in early 1978.  The RO 
requested clarifying information from that physician, which 
was received by VA in July 2000.  And that private physician 
reiterated his prior favorable medical opinion and discussed 
the rationale for his conclusion that the veteran's current 
back condition is due to the injury he sustained during 
service.  That private physician indicated he had based his 
medical opinion both on documentation provided (the veteran's 
copy of his claims file) and the oral history provided by the 
veteran that he never had back pain prior to that accident in 
service.

The RO, in response, finding that more information was 
required, also requested a VA examination for an additional 
medical opinion, pursuant to 38 C.F.R. §§ 4.2, 4.6.

In June 2001, the veteran was examined and the examining VA 
physician indicated there was no evidence that the veteran's 
[back] strain during service was contributing to his current 
low back strain.

Even though the VA physician does not believe that any of the 
veteran's current low back symptoms are a residual of his 
injury in service, the private physician who submitted 
statements in March and July 2000 concluded otherwise.  And 
as alluded to earlier, the statements from that doctor are 
presumed to be credible-albeit only for the limited purpose 
of determining whether new and material evidence has been 
submitted.  See Justus, 3 Vet. App. at 513.  So despite the 
difference of opinion between him and the VA examiner, the 
claim for service connection for the low back disorder must 
be reopened because the private physician's opinion of a 
cause-and-effect relationship between the current symptoms 
and the injury in service was not of record at the time of 
the last final denial of the claim.  Nor was it even of 
record at the time of the last final denial of the petition 
to reopen the claim, and that private physician's opinion is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, to this extent, 
the appeal is granted.

Since the Board is reopening the claim, the next issue is 
whether the veteran is entitled to service connection for the 
low back disorder.  Before deciding this issue, though, the 
Board must obtain a medical specialist's opinion from the 
Veterans Health Administration (VHA) to resolve the 
conflicting medical opinions already of record.  So 
adjudication of this issue will be deferred until this 
VHA opinion is obtained.  38 C.F.R. § 20.901(a).




ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for a low back 
disorder is granted, subject to the further development 
necessary to properly adjudicate this claim.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

